Name: 88/480/EEC: Commission Decision of 26 July 1988 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-08-24

 Avis juridique important|31988D048088/480/EEC: Commission Decision of 26 July 1988 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC Official Journal L 234 , 24/08/1988 P. 0024 - 0025*****COMMISSION DECISION of 26 July 1988 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC (88/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 88/380/EEC (2), and in particular the third sentence of Article 21 (2) thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (3), as last amended by Directive 88/380/EEC, and in particular the third sentence of Article 32 (2) thereof, Whereas, under Article 21 (1) of Directive 70/457/EEC and Article 32 (1) of Directive 70/458/EEC, the Council shall determine, on a proposal from the Commission, whether the checks on practices for the maintenance of varieties carried out in non-member countries afford the same guarantees as those carried out by the Member States; Whereas, by Decision 78/476/EEC (4), as last amended by Commission Decision 87/147/EEC (5), the Council has determined the equivalence of those checks as regards a number of non-member countries; Whereas, taking into account the fact that the information available did not enable this question to be determined as regards other non-member countries, and in order to prevent certain Member States' traditional trade patterns from being disturbed, Commission Decision 81/888/EEC (6), as last amended by Decision 87/148/EEC (7), extended, until 30 June 1988, the periods provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC, during which Member States are free to take decisions themselves as regards checks on practices for the maintenance of varieties which had already been accepted or entered for acceptance before 1 January 1987 in the Member State making use of the authorization; Whereas information presently available has now enabled this question to be determined as regards varieties maintained in Austria, Bulgaria, Czechoslovakia and Israel in respect of agricultural and vegetable species, Chile and Yugoslavia in respect of agricultural species and Poland in respect of vegetable species; Whereas information presently available does not enable this question to be determined as regards Switzerland in respect of agricultural and vegetable species, Finland and Japan in respect of agricultural species and Canada, Hungary, the Republic of Korea, Mexico, Taiwan and Turkey in respect of vegetable species; Whereas, for the abovementioned reasons and under the same conditions, the periods provided for in Article 21 (2) of Directive 70/457/EEC and Article 32 (2) of Directive 70/458/EEC should therefore be extended once again as regards the aforementioned non-member countries; whereas this extension must be limited to the varieties which are accepted or entered for acceptance before 1 July 1988 in the Member State making use of the authorization; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 81/888/EEC is hereby amended as follows: 1. In paragraph 1, 'Austria, Bulgaria, Switzerland, Czechoslovakia, Israel, Japan, Chile and Yugoslavia' is replaced by 'Finland, Japan and Switzerland' and '30 June 1988' is replaced by '30 June 1990'; 2. In paragraph 2, 'Austria, Bulgaria, Canada, Switzerland, Czechoslovakia, Israel and Poland, the Republic of Korea, Taiwan' is replaced by 'Canada, Hungary, the Repbulic of Korea, Mexico, Switzerland, Taiwan and Turkey' and '30 June 1988' is replaced by '30 June 1990'; 3. In paragraph 3, '1 January 1987' is replaced by '1 July 1988'. Article 2 This Decision is addressed to all the Member States. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 225, 12. 10. 1970, p. 7. (4) OJ No L 152, 8. 6. 1978, p. 17. (5) OJ No L 60, 3. 3. 1987, p. 15. (6) OJ No L 324, 12. 11. 1981, p. 28. (7) OJ No L 60, 3. 3. 1987, p. 16.